Citation Nr: 1100432	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented in order 
to establish entitlement to service connection for diabetes 
mellitus.

2.  Whether new and material evidence has been presented in order 
to establish entitlement to service connection for osteomyelitis. 

3.  Entitlement to service connection for a skin disorder, 
bilateral feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 1978.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which held that new and material evidence had not 
been presented to reopen the claims for service connection for 
diabetes mellitus and osteomyelitis, below knee amputation, and 
that  service connection was not warranted for a skin condition, 
bilateral feet.  

In a March 2007 Statement of the Case (SOC), the RO held that new 
and material evidence had been submitted to reopen the claim of 
entitlement to service connection for diabetes mellitus and 
osteomyelitis.  Notwithstanding the RO's apparent decision to 
reopen the claims, the preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed by the Board before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the 
issue before the Board is the threshold question of whether new 
and material evidence has been received, as set out on the title 
page.

The issues of entitlement to service connection for diabetes 
mellitus, osteomyelitis and a skin disorder, bilateral feet, 
being remanded are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for 
a diabetes mellitus and osteomyelitis, below knee amputation, in 
an August 1999 rating decision; the Veteran was notified of the 
decision and of his right to appeal, but he did not perfect an 
appeal of that decision.

2.  The evidence added to the record since the last final 
decision in August 1999 is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating the 
Veteran's claims of entitlement to service connection for 
diabetes mellitus and osteomyelitis.



CONCLUSIONS OF LAW
1.  The August 1999 rating decision that denied the claim for 
service connection for diabetes mellitus and osteomyelitis, below 
knee amputation, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the 
claim for service connection for diabetes mellitus.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been received to reopen the 
claim for service connection for osteomyelitis.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

With regards to the claim of entitlement to service connection 
for a skin disorder, the Veteran was sent a letter in July 2005 
that fully addressed all notice elements and was issued prior to 
the initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate the 
claim and of the division of responsibilities between VA and a 
claimant in developing an appeal.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, the Veteran was sent a letter in July 2005 that fully 
addressed all notice elements and was issued prior to the initial 
RO decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and of 
the division of responsibilities between VA and a claimant in 
developing an appeal.  

Moreover, by means of letters dated in March 2007 and April 2008, 
the Veteran was informed of what type of information and evidence 
was needed to establish a disability rating and effective date.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  Moreover, the Veteran's  and 
his spouse's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the appellant 
in the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

New and Material Evidence
Diabetes Mellitus & Osteomyelitis

Service connection for diabetes mellitus and osteomyelitis has 
been previously denied by means of a rating decision dated in 
August 1999.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  
Thus, the August 1999 rating decision is final.

However, the claims of entitlement to service connection for 
diabetes mellitus and osteomyelitis may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The Veteran filed this application to reopen his 
claim in May 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records, 
private treatment reports, a March 1999 VA examination report and 
the Veteran's own statements.  

In August 1999, the RO denied entitlement to service connection 
for diabetes mellitus and osteomyelitis.  With regards to 
diabetes mellitus, the RO held that the claim was not well-
grounded because there was no history of diabetes mellitus during 
service or within a year of discharge from service.  Service 
connection for osteomyelitis was denied because there was  no 
evidence of treatment for osteomyelitis during service.  

Newly received evidence includes a February 2007 VA examination 
report, statements from VA and private treatment providers and 
additional lay statements.  Critically, the Veteran submitted an 
October 2006 statement from private treatment provider Dr. L.M., 
who stated that she had reviewed the Veteran's medical history, 
including his service treatment records.  She opined that the 
Veteran's in-service findings of elevated glucose levels and a 
two hour post prandial that showed abnormal results were early 
manifestations of his currently diagnosed diabetes mellitus.  
Additionally, the Veteran submitted an August 2006 statement from 
Dr. N.R. who opined that the Veteran began experiencing 
complications attributable to diabetes mellitus in 1973, such as 
elevated blood glucose, foot sores and chest pain suspicious of 
angina.  

This new evidence is sufficient to reopen the claims, as it was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  38 C.F.R. § 3.156.  
Accordingly, the claims for service connection for diabetes 
mellitus and osteomyelitis are reopened.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for diabetes mellitus.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for osteomyelitis.


REMAND

The Veteran alleges entitlement to service connection for 
diabetes mellitus, osteomyelitis and a skin disorder of the feet.  
Service connection is in effect for coronary artery disease, 
chronic renal insufficiency, hypertension, peripheral vascular 
disease of the lower extremities and anatomical loss of both 
feet.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  The Board notes that no 
VA or private treatment records have been associated with the 
record since 1999.  With regards to the claims for osteomyelitis 
and a skin disorder of the feet, it is unclear from the record 
whether the Veteran was diagnosed as having either of these 
disorders during the pendency of  this appeal.  As such, the AMC 
should attempt to obtain any outstanding treatment records.

Additionally, a review of the service treatment records In 
October 1974, the Veteran had borderline two hour post prandial 
blood glucose.   Post-service the Veteran has submitted two 
physician's statements indicating that the Veteran began 
experiencing symptomatology attributable to his currently 
diagnosed diabetes mellitus during service.  In light of the 
Veteran's episodes of elevated glucose levels in service and a 
current diagnosis of diabetes mellitus, the Board finds that a VA 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA 
or private treatment records regarding 
treatment for diabetes mellitus, 
osteomyelitis and a skin disorder of the 
feet.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file 
and the Veteran and his representative 
should be notified of unsuccessful efforts 
and be allowed an opportunity to obtain and 
submit those records for VA review.

2.  Schedule the Veteran for a VA 
examination with an appropriate physician 
to determine the current nature and the 
etiology of his diabetes mellitus.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  The examiner should 
indicate whether it is at least as likely 
as that any current diabetes mellitus 
disability had its onset in service or is 
otherwise related to service, to include 
whether it is as likely as not that the 
Veteran's episodes of elevated glucose 
leves during service were early 
manifestations of diabetes mellitus.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative, and they should be 
given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


